Constitutionality of Congress’ Disapproval of Agency
Regulations by Resolutions Not Presented to the President
Section 431 o f the G eneral Education Provisions A ct, 20 U.S.C. § 1232(d), w hich
purports to authorize Congress, by concurrent resolutions that are not to be presented
to the President for his approval or veto, to disapprove D epartm ent o f E ducation
regulations for education program s it administers, is unconstitutional.
Legislative veto devices deny the President his pow er under A rticle I, § 7 o f the
C onstitution, to veto legislation, interfere w ith his duty under A rticle II, § 3 , faithfully
to execute the laws, and arrogate to C ongress pow er to interpret existing law that is
constitutionally reserved to the judicial branch.
T he congressional disapproval provisions o f the G eneral E ducation Provisions Act,
20 U.S.C. § 1232(d), are severable from the substantive rulem aking authorities con­
ferred by the E ducation A m endm ents o f 1978, P.L. No. 95-561, 92 Stat. 2143.
T he A ttorney G eneral must scrutinize with caution any claim that he or any executive
officer may decline to defend or enforce a statute w hose constitutionality is m erely in
doubt. At the same time, the Executive is required to enforce the Constitution and to
preserve the integrity o f its functions against unconstitutional encroachm ents.

June 5, 1980
T

he

Secretary

of

E

d u c a t io n

am responding to your request for
my opinion regarding the constitutionality of §431 of the General
Education Provisions Act (GEPA), 20 U.S.C. § 1232(d). That provision
purports to authorize Congress, by concurrent resolutions that are not
to be submitted to the President for his approval or veto, to disapprove
final regulations promulgated by you for education programs adminis­
tered by the Department of Education. Acting under this authority,
Congress has recently disapproved regulations concerning four pro­
grams of your Departm ent.1For reasons set forth below, I believe that
My D ear

M adam

S e c re ta ry : I

1
H. C o n . Res. 318. 96th C o n g ., 2d Sess. (1980), d is a p p ro v e s re g u la tio n s issued u n d e r § 4 5 1 o f th e
G E P A , 20 U .S.C . § 1234. p erta in in g to th e o p e ra tio n s o f th e E d u c a tio n A p p e a l B o ard . 45 F ed . R eg.
22,634 (1980). H . C o n . R es. 319, 9 6 th C o n g ., 2d Sess. (1980), d is a p p ro v e s re g u la tio n s issued u n d e r
§ 322 o f th e E le m e n ta ry an d S e c o n d a ry E d u c a tio n A c t o f 1965 (E S E A ], 20 U .S .C . § 2962, p e rta in in g
to a rts e d u c a tio n . 45 F e d . R eg. 22,742 (1980). H . C o n . R es. 332, 96 th C o n g ., 2d Sess. (1980),
d is a p p ro v e s re g u la tio n s issued u n d e r §§ 346-48 o f th e E S E A , 20 U .S .C . §§ 3001 -0 3 , p e rta in in g to law r e la te d e d u c a tio n . 45 F ed . R eg. 27,880 (1980). S. C o n . Res. 91, 9 6 th C o n g ., 2d Sess. (1980). d is a p ­
p ro v e s re g u la tio n s issued u n d e r T itle IV o f th e E S E A , 20 U .S .C . §§3 0 8 1 et seq.. p e rta in in g to g ra n ts
to sta te an d local e d u c a tio n ag e n c ie s fo r e d u c a tio n a l reso u rces. 45 F ed . R eg . 23,602 (1980). T h e
s ta tu to ry a u th o rity fo r issu an ce o f th e se re g u la tio n s w as a d d e d to th e G E P A o r th e E S E A b y th e
E d u c a tio n A m e n d m e n ts o f 1978. P ub. L. N o. 9 5 -5 6 1 , 92 S tat. 2143.

21

§431 is unconstitutional and that you are entitled to implement the
regulations in question in spite of Congress’ disapproval.
I.

Under 20 U.S.C. § 1232(d), your Department is required, when it
promulgates any final regulation for an “applicable program,” 2 to
transmit that regulation to the Speaker of the House and to the Presi­
dent of the Senate. This section further provides:
Such final regulation shall become effective not less than
forty-five days after such transmission unless the Congress
shall, by concurrent resolution, find that the final regula­
tion is inconsistent with the Act from which it derives its
authority, and disapprove such final regulation.
In short, the two Houses of Congress can, without presidential partici­
pation, prevent the Executive from executing substantive law previ­
ously enacted by the Congress with respect to education programs.
Moreover, § 1232(d), on its face, purports to delegate to the two
Houses of Congress the constitutional function historically reserved to
the courts to ensure that the execution of the law by the Executive is
consistent with the statutory bounds established in the legislative
process.
In designing a federal government of limited powers, the Framers of
the Constitution were careful to assign the powers of government to
three separate, but coordinate branches. They vested legislative power
in the Congress, the power to execute the laws passed by the Congress
in the Executive, and the power finally to say what the law is in the
Judiciary. In ordering these relationships, the Framers were careful, in
turn, to limit each branch in the exercise of its powers. The power of
Congress to legislate was not left unrestrained, but was made subject to
the President’s veto. Neither was the President’s power to execute the
law left absolute, but Congress was empowered to constrain any execu­
tive action not committed by the Constitution exclusively to the Execu­
tive by passing legislation on that subject. Should such legislation be
vetoed by the President, Congress could use its ultimate authority to
override the President’s veto. Both of the political branches were, in
turn, to be checked by the courts’ power to take jurisdiction to deter­
mine the existence of legislative authority for executive actions, and to
review the acts of both Congress and the Executive for constitution­
2
U n d e r Che G E P A , an “ a p p lic a b le p r o g r a m ” is “ a n y p ro g ra m fo r w h ic h an a d m in is tra tiv e h ea d o f
an e d u c a tio n a g e n c y has a d m in is tra tiv e re sp o n sib ility as p ro v id e d b y la w o r b y d e le g a tio n o r a u th o rity
p u rsu a n t to la w ." 20 U .S .C . § 1221(b) a n d (c)(1 )(A ). T w o d e p a rtm e n ta l re g u la tio n s re c e n tly d is a p ­
p ro v e d b y C o n g re s s w e r e p ro m u lg a te d o rig in a lly by th e C o m m is sio n e r o f E d u c a tio n , u n d e r th e
fo rm e r D e p a rtm e n t o f H e a lth , E d u c a tio n , a n d W e lfare. T h e C o m m is sio n e r's fu n ctio n s, h o w e v e r, w e re
tra n s fe rre d to y o u u n d e r th e D e p a rtm e n t o f E d u c a tio n O rg a n iz a tio n A c t, § 301(a)(1), P u b . L. N o . 9 6 88, 93 S tat. 677 (1979). A ll fo u r p ro g ra m s in v o lv e d a re n o w a d m in is te re d u n d e r y o u r a u th o rity .

22

ality. This, in simplest form, is our carefully balanced constitutional
system.
The legislative veto mechanism in § 1232(d) upsets the careful bal­
ance devised by the Framers. Viewed as “legislative” acts, legislative
vetoes authorize congressional action that has the effect of legislation
but deny to the President the opportunity to exercise his veto power
under Article I, § 7 of the Constitution. Viewed as interpretive or
executive acts, legislative vetoes give Congress an extra-legislative role
in administering substantive statutory programs that impinges on the
President’s constitutional duty under Article II, § 3, of the Constitution
faithfully to execute the laws. Viewed as acts of quasi-judicial interpre­
tation of existing law, legislative vetoes arrogate to the Congress power
reserved in our constitutional system for the nonpolitical judicial
branch. Thus, however they may be characterized, legislative vetoes
are unconstitutional.
A. The Presentation Clauses
As illustrated by the four recent exercises of legislative veto power
under § 1232(d), legislative veto devices are functionally equivalent to
legislation because they permit Congress, one of its Houses, or even, on
occasion, one or two of its committees, to block the execution of the
law by the Executive for any reason, or indeed, for no reason at all.
Under § 1232(d), the two Houses of Congress could, by passing succes­
sive concurrent resolutions,/ bring to a halt substantive programs, the
authority for which was enacted by prior Congresses with the partici­
pation of the President. Such legislative veto devices cannot stand in
the face of the language and history of the Presentation Clauses, Art. I,
§ 7, els. 2 and 3.
Clause 2 provides that every bill that passes the House and the
Senate shall, before it becomes law, be presented to the President for
his approval or disapproval.3 If disapproved, a bill does not become law
unless repassed by a two-thirds vote of each House.
At the Philadelphia Convention of 1787, the Framers considered and
explicitly provided for the possibility that Congress, by passing “ resolu­
tions” rather than bills, might attempt to evade the requirement that
proposed legislation be presented to the President. During the debate
on Article I, § 7, James Madison observed:
3 C la u se 2 p ro v id e s, in p e rtin e n t part:
E v e ry Bill w h ic h shall h a v e passed th e H o u se o f R e p re se n ta tiv e s a n d th e S en ate, sh all,
b e fo re it b e c o m e a L a w , be p re s e n te d to th e P re sid e n t o f th e U n ite d S tates; I f he
a p p ro v e s h e shall sign it, b u t if n o t h e shall re tu rn it, w ith his O b je c tio n s to th a t H o u se
in w h ic h it sh all h a v e o rig in a te d , w h o shall e n te r th e O b je c tio n s at la rg e o n th e ir
Jo u rn a l, a n d p ro c e e d to re c o n s id e r it. I f a fte r su ch R e c o n sid e ra tio n tw o th ird s o f th a t
H o u se sh all a g re e to pass th e Bill, it shall b e sent, to g e th e r w ith th e O b je c tio n s , to th e
o th e r H o u se, by w h ic h it shall lik ew ise b e re c o n s id e re d , an d if a p p r o v e d b y tw o th ird s
o f th a t H ouse* it sh all b e c o m e a L a w .

23

If the negative of the President was confined to bills; it
would be evaded by acts under the form and name of
Resolutions, votes &c—[and he] proposed that “or
resolve” should be added after “bill” . . . , with an excep­
tion as to votes of adjournment &c.
2 M. Farrand, Records o f the Federal Convention o f 1787 301 (rev. ed.
1937).
Madison’s notes indicate that “after a short and rather confused
conversation on this subject,” his proposal was at first rejected. How­
ever, at the commencement of the following day’s session, Mr. Ran­
dolph, “having thrown into a new form” Madison’s proposal, renewed
it. It passed by vote of 9-1. Id., 301-35. Thus, the Constitution today
provides, in addition to Clause 2 of § 7 dealing with the passage of
“bills,” an entirely separate clause, Article I, § 7, cl. 3, as follows:
Every Order, Resolution, or Vote to which the Concur­
rence of the Senate and House of Representatives may be
necessary (except on a question of Adjournment) shall be
presented to the President of the United States; and before
the Same shall take effect, shall be approved by him, or
being disapproved by him, shall be repassed by two-thirds
of the Senate and House of Representatives, according to
the Rules and Limitations prescribed by the Case of a
Bill.
I believe it is manifest, from the wording of Clause 3 and the history
of its inclusion in the Constitution as a separate clause apart from the
clause dealing with “bills,” that its purpose is to protect against all
congressional attempts to evade the President’s veto pow er.4 The func­
tion of the Congress in our constitutional system is to enact laws, and
all final congressional action of public effect, whether or not it is
formally referred to as a bill, resolution, order or vote, must follow the
procedures prescribed in Article I, § 7, including presentation to the
President for his approval or veto.

*
T h e P re sid e n t w as g iv e n his v e to p o w e r, in p a rt, in o r d e r th a t h e m ig h t resist an y e n c ro a c h m e n t
o n th e in te g rity o f th e e x e c u tiv e b ra n c h . S e e T he Federalist, N o . 48. H is p a rtic ip a tio n in th e a p p ro v a l
o f leg islatio n is also c ru c ia l b e c a u se o f his u n iq u e c o n s titu tio n a l s ta tu s as re p re s e n ta tiv e o f all th e
p eo p le. A s C h ie f J u stic e T a ft s ta te d in 1926:
T h e P re s id e n t is a re p re s e n ta tiv e o f th e p e o p le ju s t as th e m e m b ers o f th e S e n a te and
o f th e H o u se a re , a n d it m a y be, at so m e tim es, o n so m e su b jec ts, th a t th e P resid en t
e le c te d by all th e p e o p le is r a th e r m o re re p re s e n ta tiv e o f th e m all th a n th e m e m b e rs o f
e ith e r b o d y o f th e L e g is la tu re . . . M yers v. U nited States, 272 U .S. 52, 123 (1926).

24

B. The Separation o f Powers
1. Executing the law
The principle of separation of powers underlying the structure of our
constitutional form of government generally provides for the separation
of powers among the legislative, executive, and judicial branches, and
provides for “checks and balances” to maintain the integrity of each of
the three branches’ functions. Generally speaking, the separation of
powers provides that each of the three branches must restrict itself to
its allocated sphere of activity: legislating, executing the law, or inter­
preting the law with finality. This is not to say that every governmental
function is inherently and of its very nature either legislative, executive,
or judicial. Some activity might be performed by any of the three
branches—and in that situation it is up to Congress to allocate the
responsibility. See, e.g., Wayman v. Southard, 10 Wheat. 1, 42-43, 46
(1825) (Chief Justice Marshall). Once Congress, by passing a law, has
performed that function of allocating responsibility, however, the sepa­
ration of powers requires that Congress cannot control the discharge of
those functions assigned to the Executive or the Judiciary, except
through the plenary legislative process of amendment and repeal.
The underlying reason, well stated by James Madison, is that other­
wise the concentration of executive and legislative power in the hands
of one branch might “justly be pronounced the very definition of
tyranny.” The Federalist, No. 47, at 324 (Cooke ed. 1961). The shifting
of executive power to the legislative branch which would be occa­
sioned by these legislative veto devices is, I believe, undeniable; the
concentration of this blended power is precisely what the Framers
feared and what they set about to prevent.
The Constitution’s overall allocations of power may not be altered
under the guise of an assertion by the Congress of its power to pass
laws that are “necessary and proper for carrying into Execution . . .
Powers vested by [the] Constitution in the Government of the United
States, or in any Department or Officer thereof,” Art. I, § 8, cl. 18.5 As
the Supreme Court made clear in Buckley v. Valeo, 424 U.S. I (1976),
the exercise of power by Congress pursuant to the Necessary and
Proper Clause is limited both by other express provisions of the Consti­
tution and by the principles of separation of powers.
In Buckley, it was argued that officers of the Congress could, under
the Necessary and Proper Clause, appoint commissioners of the Federal
5
It is fu n d am en tal to o u r c o n c e p t o f lim ited fed era l g o v e rn m e n t th a t p o w e r e x e rc ise d by th e
leg islativ e, e x e c u tiv e a n d ju d ic ia l b ra n c h e s be tra c e d to a p ro v isio n o f th e C o n s titu tio n o r to a sta tu te
w h ic h is ex p ressly o r im p lie d ly a u th o riz e d b y a p ro v is io n o f th e C o n s titu tio n . T h u s , a s o u rc e o f
a u th o rity fo r C o n g re s s to ex e rc ise p o w e r u n d e r leg islativ e v e to d e v ic e s m ust b e fo u n d in th e
C o n s titu tio n in o r d e r fo r th a t a u th o rity to be re c o g n iz e d as le g itim ate. A s w e d e m o n s tra te b elo w , th e
N e c e s s a ry an d P ro p e r C la u se d o e s n o t g r a n t 's u c h a u th o rity ; n o r d o e s a n y o th e r p ro v is io n o f th e
C o n stitu tio n .

25

Election Commission, notwithstanding the fact that Article II, § 2,
clause 2 of the Constitution placed the appointment power in the
President. With regard to the relationship between the exercise of
power under the Necessary and Proper Clause and other provisions of
the Constitution, the Court stated the rule as follows:
Congress could not, merely because it concluded that
such a measure was “necessary and proper” to the dis­
charge o f its substantive legislative authority, pass a bill of
attainder or ex post facto law contrary to the prohibitions
contained in section 9 of Art. I. No more may it vest in
itself, or in its officers, the authority to appoint officers of
the United States when the Appointments Clause by clear
implication prohibits it from doing so.
424 U.S. at 135.
The Constitution establishes the President’s veto power as clearly as
it establishes the appointment power or prohibits bills of attainder and
ex post facto laws. Under Buckley, the only reasonable implication of the
Framers’ inclusion of Article I, § 7, clause 3 in the Constitution is that
the Necessary and Proper Clause is not a source of power for evasion
of these specific limitations through the enactment of legislative veto
devices. I would add that, in reaching its holding in Buckley, the Court
considered and relied upon earlier cases that seem most relevant to the
constitutionality of legislative veto devices. In quoting from Myers v.
United States, 272 U.S. 52 (1926), the Court recognized the relationship
between the grant of executive power to the President and the issue
before it. 424 U.S. at 135-136.6 I believe that Buckley and the cases
relied on by the Buckley Court foreclose arguments that the Necessary
and Proper Clause grants Congress the power to provide for legislative
veto devices.
Because to characterize the power exercised by the two Houses
under § 1232(d) as “legislation” would necessarily require Congress to
respect the President’s veto power by presenting its resolutions for his
approval, it is necessary for proponents of such power to deny that the
power is “legislation” in the constitutional sense. They argue instead
that the device is a means for Congress to oversee the execution of the
6
T h e C o u rt w e n t o n , in h o ld in g th e a p p o in tm e n t o f F e d e ra l E le c tio n C o m m issio n m e m b ers by
o ffic e rs o f C o n g re s s to be u n c o n s titu tio n a l, to q u o te th e fo llo w in g la n g u a g e fro m its e a rlie r d ec isio n in
S p rin g er v. P hilippine Islands. 227 U .S . 189, 202 (1928):
L e g isla tiv e p o w e r, as d istin g u ish e d fro m e x e c u tiv e p o w e r, is th e a u th o r ity to m ak e
law s, but n o t to e n fo rc e th e m o r a p p o in t th e a g e n ts c h a rg e d w ith th e d u ty o f su ch
e n fo rc e m e n t. T h e la tte r a r e e x e c u tiv e fu n ctio n s. It is u n n e c e ss a ry to e n la rg e fu rth e r
u p o n th e g e n e ra l s u b je c t, sin ce it has so re c e n tly re c e iv e d th e full c o n s id e ra tio n o f this
c o u rt. M yers v. U nited States. . . . .
N o t h a v in g th e p o w e r o f a p p o in tm e n t, unless ex p ressly g ra n te d o r in c id e n ta l to its
p o w e rs , th e le g is la tu re c a n n o t e n g ra ft e x e c u tiv e d u tie s u p o n a le g isla tiv e o ffice, since
th a t w o u ld b e to u su rp th e p o w e r o f a p p o in tm e n t by in d ire c tio n , th o u g h th e ca se
m ig h t be d iffe re n t if th e a d d itio n a l d u tie s w e re d e v o lv e d u p o n an a p p o in te e o f th e
E x e cu tiv e.

26

law by the Executive, in aid of undoubted constitutional powers to pass
legislation and appropriations. Such an argument, however, cannot
withstand scrutiny. Without a legislative veto, the regulations of your
Department, unless invalidated by a court, would have the force of
law. In depriving them of that force, the necessary effect of a legisla­
tive veto is to block further execution of a statutory program until the
Executive promulgates further regulations in compliance with the cur­
rent views of a Congress that may well be different from the Congress
that enacted the substantive: law.7 The difference between this kind of
congressional “oversight” and the legitimate oversight powers of Con­
gress in their effect on the constitutional allocation of powers could not
be more profound. By its nature, for example, the exercise of a legisla­
tive veto would be beyond judicial review because the exercise of such
powers could be held to no enforceable standards. In exercising its
veto, I believe it clear that Congress is dictating its interpretation of the
permissible bounds for execution of an existing law; a result that can be
accomplished only by legislation.
The foregoing discussion demonstrates the flaw in the argument,
occasionally made, that the doctrine of separation of powers protects
the executive branch only in areas that are inherently executive, and
that Congress may reserve to itself control over activities entrusted to
the Executive which are not “truly” executive in nature. This reasoning
overlooks the basic truth that there are few activities that are clearly
executive, legislative, or judicial. The first two categories, in particular,
overlap to an enormous extent. Much, if not indeed most, executive
action can be the subject of legislative prescription. To contend, there­
fore, that Congress can control the Executive whenever the Executive
is performing a function that Congress might have undertaken itself is
to reduce the doctrine of separation of powers to a mere shadow.
The test is not whether an activity is inherently legislative or execu­
tive but whether the activity has been committed to the Executive by
the Constitution and applicable statutes. In other words, the Constitu­
tion provides for a broad sweep of possible congressional action; but
once a function has been delegated to the executive branch, it must be
performed there, and cannot be subjected to continuing congressional
control except through the constitutional process of enacting new legis­
lation.
2. Interpreting the law
Section 1232(d) authorizes disapproval of a regulation by concurrent
resolution if Congress “findfs] that the final regulation is inconsistent
7 In s u c h a situ a tio n , th e E x e c u tiv e , as a p ra c tic a l m a tte r, m ay b e g iv in g u p a m e asu re o f a u th o r ity
g ra n te d by th e sta tu te b ein g a d m in is te re d w h ic h th e c o u rts in a n a p p ro p ria te c a se w o u ld h a v e fo u n d to
h av e b een d e le g a te d to th e E x e c u tiv e , if C o n g re s s h ad not in te rv e n e d . S u c h a d im in u tio n o f a u th o r ity
m ust, in m y v ie w , b e v ie w e d a n a ly tic a lly as a rep ea l o f th e su b sta n tiv e s ta tu te to th a t e x ten t.

27

with the Act from which it derives its authority . . .
That section,
on its face, purports to vest in the two Houses of Congress an extra­
legislative power to perform the function reserved by the Constitution
to the courts of determining whether a particular executive act is
within the limits of authority established by an existing statute.® It is
clear that the President constitutionally can be overruled in his in­
terpretation of the law, by the courts and by the Congress. But the
Congress can do so only by passing new legislation, and passing it over
the President’s veto if necessary. That is the constitutional system.
Proponents of the legislative veto, however, argue that such devices
actually fortify the separation of powers by providing Congress with a
check on an agency’s exercise of delegated power. No doubt congres­
sional review provides a check on agency action, just as committee
review or committee chairman review would provide a check. But such
review involves the imposition on the Executive of a particular in­
terpretation of the law—the interpretation of the Congress, or one
House, or one committee, or one chairman—without the check of the
legislative process which includes the President’s veto. In that case
Congress is either usurping the power of the President to execute the
law, or of the courts to construe it; or Congress is legislating. If it is
legislating, the Constitution is explicit that the President must have the
opportunity to participate in that process by vetoing the legislation.
II.

Because it is my opinion that § 1232(d) is unconstitutional, it is
necessary for me to consider whether that provision is severable from
the underlying grants of statutory authority upon which the regulations
promulgated by you were based. Section 1232(d) was enacted in 1974.
When the various authorities for the four regulations disapproved by
Congress were enacted in the Education Amendments of 1978, Con­
gress gave no indication that the substantive rulemaking powers dele­
gated to you were to be extinguished if the legislative veto device in
§431 were to be found unconstitutional. Thus, I conclude that §431 is
severable from this basic grant of substantive power. See, e.g., Champlin
8T h e ro le o f th e J u d ic ia ry in re q u irin g c o n fo rm a n c e by th e tw o p o litic al b ra n c h e s to co n stitu tio n a l
s ta n d a rd s a n d in c o n fin in g th e E x e c u tiv e to e x e c u tio n o f th e la w w ith in th e b o u n d s esta b lish ed by
s ta tu te is to o fam iliar to re q u ire e la b o ra tio n . It is th e re fo re n o t su rp ris in g th a t th e S u p re m e C o u rt has
c o n s is te n tly ta k en th e p o sitio n th a t “ th e v ie w s o f a su b se q u en t C o n g re s s fo rm a h a z a rd o u s basis fo r
in fe rrin g th e in ten t o f an e a rlie r o n e/* th u s d e n y in g an y C o n g re s s a n y b in d in g ro le in th e in te rp re ta tio n
o f an e a rlie r C ongress* ac ts. U nited S ta te s v. Philadelphia N a tio n a l B a n k, 374 U .S. 321, 3 4 8 -4 9 (1963),
q u o tin g U nited S ta tes v. Price, 361 U .S. 304, 313 (1960). T h e C o u rt, in ta k in g th is p o sitio n , has
re c o g n iz e d b o th th e p o litic al n a tu re o f th e le g islativ e p ro c e s s a n d d iffe re n c e s b e tw e e n th e fu n ctio n al
c o m p e te n c ie s o f th e c o u r ts an d C o n g re ss. S ee U nited S ta te s v. U n ited M in e W orkers o f A m erica, 330
U .S. 258, 282 (1947). I n o te th a t in th e se th re e ca ses in w h ic h th e C o u rt c a u tio n e d ag ain st p e rm ittin g
th e v ie w s o f a su b se q u en t C o n g re s s to in flu e n c e in te rp re tin g th e in ten t o f an e a rlie r C o n g re s s in
p assing a p a rtic u la r sta tu te , th e C o u rt w as face d w ith s itu a tio n s in w h ic h th e su b se q u en t ex p ressio n o f
C o n g re s s ' v ie w c a m e in th e c o n te x t o f th e p assag e o f le g islatio n . T h u s , in th o s e cases, e v e n an y
m a rg in al re le v a n c e o f th e su b se q u en t c o n g re s s io n a l e x p re ssio n w o u ld h a v e b een subject, to th e P re s i­
d e n t's v e to u n d e r A rtic le I, § 7.

28

Refining Co. v. Corporation Commission o f Oklahoma, 286 U.S. 210, 234
(1932), quoted with approval in Buckley v. Valeo, supra, 424 U.S.
at 108.
III.

Within their respective spheres of action the three branches of gov­
ernment can and do exercise judgment with respect to constitutional
questions, and the judicial branch is ordinarily in a position to protect
both the government and the citizenry from unconstitutional action,
legislative or executive; but only the executive branch can execute the
statutes of the United States. For that reason alone, the Attorney
General must scrutinize with caution any claim that he or any other
executive officer may decline to defend or enforce a statute whose
constitutionality is merely in doubt. Any claim by the Executive to a
power of nullification, even a qualified power, can jeopardize the equi­
librium established by our constitutional system.
At the same time, the Executive’s duty faithfully to execute the law
embraces a duty to enforce the fundamental law set forth in the Consti­
tution as well as a duty to enforce the law founded in the Acts of
Congress, and cases arise in which the duty to the one precludes the
duty to the other. In rendering this opinion on the constitutionality of
§ 431, I have determined that the present case is such a case.
Section 431 intrudes upon the constitutional prerogatives of the Ex­
ecutive. To regard these concurrent resolutions as legally binding
would impair the Executive’s constitutional role and might well fore­
close effective judicial challenge to their constitutionality.9 More impor­
tant, I believe that your recognition of these concurrent resolutions as
legally binding would constitute an abdication of the responsibility of
the executive branch, as an equal and coordinate branch of government
with the legislative branch, to preserve the integrity of its functions
against constitutional encroachment. I, therefore, conclude that you are
authorized to implement these regulations.
Sincerely.
B e n ja m

in

R. C

iv il e t t i

9 T h e h is to ry o f so -called “ le g islativ e v e to ” d e v ic e s, o f w h ic h § 4 3 1 o f th e G E P A is o n e, illu stra te s
th e d ifficu lty in a c h ie v in g ju d ic ia l reso lu tio n o f su ch an issue. A lth o u g h C o n g re s s e n a c te d th e first
su c h m ech an ism in 1932, o n ly a few re p o rte d ca ses h a v e p o te n tia lly in v o lv e d th e c o n s titu tio n a l
q u estio n in h e ren t in th e le g islativ e v e to , a n d a c o u rt has re a c h e d th e issue o n ly o n c e . In A tk in s v.
U n ited States. 556 F .2 d 1028 (C t. C l. 1977), cert, denied. 434 U .S. 1009 (1978), th e C o u r t o f C la im s
h eld , fo u r-to -th re e , th a t th e p ro v is io n o f th e F e d e ra l S ala ry A c t o f 1967, 2 U .S .C . § 359(1)(B ), w h ic h
p erm its o n e h o u se o f C o n g re s s to d is a p p ro v e th e P re s id e n t's p ro p o s e d p ay s c h e d u le u n d e r th e A c t, is
n o t u n c o n stitu tio n a l, a n d th a t th e S e n a te 's v e to o f a p ro p o s e d ju d ic ia l s a la ry in c re a se w as th e re fo re
law fu l. T h is D e p a rtm e n t, re p re s e n tin g th e U n ite d S tates, a rg u e d th a t th e v e to w as u n c o n s titu tio n a l,
b u t th a t, b ec au se th e v e to a u th o rity w as n o t se v e ra b le fro m th e re m a in d e r o f th e S ala ry A c t, th e
p lain tiffs h ad n o rig h t to a d d itio n a l p ay. T h e la tte r v ie w w as s u sta in e d in M c C o rk le v. U n ite d States,
559 F .2 d 1258 (4th C ir. 1977), cert, denied, 434 U .S . 1011 (1978).
O th e r cases in w h ic h th e v a lid ity o f a le g isla tiv e v e to d e v ic e h as b een a rg u e d in c lu d e C h a d h a v.
Im m ig ra tio n a n d N a tu ra liza tio n Service. N o. 77-1 7 0 2 (9 th C ir.. a rg u e d A p ril 10, 1978); a n d C la rk v.
Valeo. 599 F .2 d 642 (D .C . C ir.) a ff d . 431 U .S. 950 (1977) (issue n o t rip e fo r d e te rm in a tio n ).

29